Citation Nr: 1742803	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-60 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 40 percent prior to September 28, 2016, and in excess of 60 percent thereafter for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1959 to April 1962.

 This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

 In May 2016, the Veteran and his spouse testified before a Decision Review Officer at a hearing held at the RO.  A transcript of that hearing is of record and is located in the Veteran's Virtual VA folder.

The Veteran appeals a March 2015 rating decision that granted service connection for bilateral hearing loss and assigned a 40 percent disability rating from December 18, 2014, the date the Veteran filed the claim.  He appealed the rating decision.  In an October 2016 rating decision, the RO granted an increased rating of 60 percent for bilateral hearing loss, effective September 28, 2016.  Since the October 2016 rating decision did not grant the maximum benefit, the appeal continues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the period prior to September 28, 2016, the objective findings correspond to no more than a 40 percent rating for bilateral hearing loss; thereafter, the objective findings correspond to no more than a 60 percent rating for bilateral hearing loss.



CONCLUSION OF LAW

The criteria for a rating higher than 40 percent, effective prior to September 28, 2016, and in excess of 60 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in March 2015 and September 2016.  The examinations were adequate.  The examiners reviewed the medical evidence of record in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Increased Rating for Hearing Loss

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

The Veteran underwent a VA audiology examination in March 2015.  The Veteran reported that his hearing loss impacts ordinary conditions of daily life, including ability to work, noting difficulty hearing his wife and children, that he cannot hear in conversations even when he is close to the person speaking.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
60
70
70
68
LEFT
65
55
65
65
63

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 64 percent in the left ear.

Considering the results of the March 2015 examination under Table VI, the Veteran had level VIII hearing on the right ear and level VI on the left ear.  Under Table VII, a Roman numeral VIII is assigned for the right ear and VI assigned for the left ear, which corresponds to a 40 percent evaluation.

The March 2015 VA examination documents that the Veteran has exceptional patterns of hearing impairment as the puretone frequencies from 1000 to 4000 Hertz are 55 decibels or greater for both ears.  As such Table VIA is also for application.  When the above numbers (68 decibels average in the right ear and 63 decibels average in the left ear) are applied to Table VIA, the results are Roman numeral of V in the right ear and of IV in the left ear.  When these results are applied to Table VII, the result is a 10 percent rating.  As this is less than the results obtained using the normal hearing evaluation criteria, an increased rating is not warranted based on the exceptional pattern of hearing impairment documented at the time of the March 2015 VA examination.  

In reviewing the evidence, the there is no basis for assigning a higher rating between December 18, 2014, and September 28, 2016.  A February 2016 VA treatment record noted that the results of an audiology exam on September 3, 2015, showed poor bilateral speech recognition at 16 percent in the right ear and 48 percent in the left ear.  However, this information alone is insufficient to determine a percentage evaluation for hearing impairment without a puretone threshold average, which was not provided in the treatment notes.

The Board acknowledges the Veteran's contentions and the lay assertions of record and notes that he is competent to report his hearing difficulties.   Charles v. Principi, 16 Vet. App. 370 (2002).  Notwithstanding, a rating higher than 40 percent prior to September 28, 2016, is not warranted based solely on lay statements.

Under a mechanical application of the rating schedule, a rating higher than 40 percent is not warranted for the bilateral hearing loss prior to September 28, 2016.

The Veteran underwent another VA audiology examination on September 28, 2016.  The Veteran reported that his hearing loss impacts ordinary conditions of daily life, including ability to work, noting more difficulty hearing in the past year, that it is embarrassing, he has to have his wife interpret for him when speaking with friends and family, and has to use closed captioning on TV and printed words on the phone.  He also cannot communicate with his grandchildren.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
85
70
80
85
80
LEFT
55
55
65
70
61

Speech audiometry revealed speech recognition ability of 12 percent in the right ear and 52 percent in the left ear.

Considering the results of the September 2016 examination under Table VI, the Veteran had level XI hearing on the right ear and level VII on the left ear.  Under Table VII, a Roman numeral XI is assigned for the right ear and VII assigned for the left ear, which corresponds to a 60 percent evaluation.

The September 2016 VA examination documents that the Veteran has exceptional patterns of hearing impairment as the puretone frequencies from 1000 to 4000 Hertz are 55 decibels or greater for both ears.  As such Table VIA is also for application.  When the above numbers (80 decibels average in the right ear and 61 decibels average in the left ear) are applied to Table VIA, the results are Roman numeral of VII in the right ear and of IV in the left ear.  When these results are applied to Table VII, the result is a 20 percent rating.  As this is less than the results obtained using the normal hearing evaluation criteria, an increased rating is not warranted based on the exceptional pattern of hearing impairment documented at the time of the September 2016 VA examination.  



Under a mechanical application of the rating schedule, a rating higher than 60 percent is not warranted for the bilateral hearing loss after to September 28, 2016.  In reviewing the evidence, there is no basis for assigning a higher rating.  There is no indication in the record or by the Veteran or his representative that the Veteran's hearing loss has worsened since the September 2016 VA examination.

The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The evidence reflects that the VA examiner considered the Veteran's reports of hearing difficulty and its effect on the conditions of daily life.  The Board finds that referral for extraschedular evaluation is not indicated by the evidence.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply and the claim for an increased rating prior to September 28, 2016, and thereafter for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected hearing loss.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised at this time.  Rice v. Shinseki, 22 Vet. App. 447   (2009).



ORDER

Entitlement to a rating in excess of 40 percent prior to September 28, 2016, and in excess of 60 percent thereafter for bilateral hearing loss is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


